Exhibit 10.3

REAFFIRMATION AND RATIFICATION AGREEMENT

May 30, 2008

LV Administrative Services, Inc., as Agent

Valens U.S. SPV I, LLC

Valens Offshore SPV II, Corp.

c/o Valens Capital Management, LLC

355 Madison Avenue

New York, New York 10017

Ladies and Gentlemen:

Reference is made to (a) that certain Note Purchase Agreement dated as of
December 10, 2007 (as amended, supplemented, restated or modified from time to
time, the “December 2007 Valens US Purchase Agreement”) by and between Valens
U.S. SPV I, LLC (“Valens US”) and Biovest International, Inc. (“Biovest”),
(b) that certain Secured Promissory Note dated December 10, 2007 (as amended,
supplemented, restated or modified from time to time, the “Valens US December
2007 Note”) in the original principal amount of $4,900,000 issued by Biovest in
favor of Valens US, (c) the Related Agreements (as defined in the December 2007
Valens US Purchase Agreement), (d) that certain Note Purchase Agreement dated as
of December 10, 2007 (as amended, supplemented, restated or modified from time
to time, the “December 2007 Valens Offshore Purchase Agreement”) by and between
Valens Offshore SPV II, Corp. (“Valens Offshore II”; and together with Valens
US, collectively, the “Creditor Parties”) and Biovest, (e) that certain Secured
Promissory Note dated December 10, 2007 (as amended, supplemented, restated or
modified from time to time, the “Valens Offshore December 2007 Note”) in the
original principal amount of $3,600,000 issued by Biovest in favor of Valens
Offshore II, (f) the Related Agreements (as defined in the December 2007 Valens
Offshore Purchase Agreement), (g) that certain Guaranty dated as of December 10,
2007 (as amended, supplemented, restated or modified from time to time, the
“Subsidiary Guaranty”) by Biovax, Inc., a Florida corporation (“Biovax”),
AutovaxID, Inc., a Florida corporation (“AutovaxID”), Biolender, LLC, a Delaware
limited liability company (“Biolender I”) and Biolender II, LLC, a Delaware
limited liability company (“Biolender II”; and together with Biovax, AutovaxID
and Biolender I, collectively, the “Subsidiary Guarantors”) in favor of LV
Administrative Services, Inc., as agent (the “Agent”) and Creditor Parties,
(h) that certain Limited Guaranty dated as of January 31, 2008 (as amended,
supplemented, restated or modified from time to time, the “Limited Guaranty”) by
Revimmune LLC (“Limited Guarantor”; and together with Subsidiary Guarantors,
collectively, the “Guarantors”) in favor of Agent and Creditor Parties, and
(i) that certain Master Security Agreement dated as of December 10, 2007 (as
amended, supplemented, restated or modified from time to time, the “Master
Security Agreement”) among Biovest, Subsidiary Guarantors and Agent (the
documents identified in clauses (a) through (i), collectively, the “Existing
Loan Agreements”).

To induce the Creditor Parties to enter into that certain Letter Agreement,
amending the maturity dates of the Valens US December 2007 Note and the Valens
Offshore December 2007 Note, dated as of the date hereof among Biovest and the
Creditor Parties (as amended, modified or supplemented from time to time, the
“Amendment”), each of Biovest and each Guarantor hereby:

a. represents and warrants to each Agent and each Creditor Party that it has
reviewed and approved the terms and provisions of the Amendment and the
documents, instruments and agreements entered into in connection therewith;



--------------------------------------------------------------------------------

b. acknowledges, ratifies and confirms that all of the terms, conditions,
representations and covenants contained in each of the Existing Loan Agreements
are in full force and effect and shall remain in full force and effect after
giving effect to the execution and effectiveness of each of the Amendment
(provided that the representations and warranties made by the Companies in the
Existing Loan Agreements shall be true and correct only as of the date of such
agreements);

c. represents and warrants that no offsets, counterclaims or defenses exist as
of the date hereof with respect to any of the undersigned’s obligations under
any Existing Loan Agreements;

d. acknowledges, ratifies and confirms: (i) the grant by Biovest and each
Subsidiary Guarantor to Agent and each Creditor Party of a security interest in
the assets of (including the equity interests owned by) Biovest and each
Subsidiary Guarantor, respectively, as more specifically set forth in the
Existing Loan Agreements, as applicable (the “Security Interest Grants”),
(ii) that the Security Interest Grants secure all the Obligations (as defined in
the Existing Loan Agreements), including, without limitation, all obligations
owing under and in respect of the Amendment, and (iii) to the extent not
otherwise granted under the Existing Loan Agreements, Biovest and each
Subsidiary Guarantor hereby assigns, pledges and grants to Agent and each
Creditor Party a continuing security interest in all Collateral (as defined in
the Existing Loan Agreements), whether now owned or existing or hereafter
acquired or arising and where-so-ever located;

e. acknowledges and confirms that a breach by Biovest under the Amendment shall
constitute an Event of Default under the Existing Loan Agreements; and

f. releases, remises, acquits and forever discharges Agent and each Creditor
Party and Agent’s and each Creditor Party’s employees, agents, representatives,
consultants, attorneys, fiduciaries, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, for or because of
any matter or things done, omitted or suffered to be done by any of the Released
Parties in any way directly or indirectly arising out of or in any way connected
to this Reaffirmation and Ratification Agreement, the Existing Loan Agreements,
the Amendment and any other document, instrument or agreement made by the
undersigned in favor of Agent or any Creditor Party, in each case arising prior
to and including the date of execution hereof.

 

2



--------------------------------------------------------------------------------

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to the conflicts of law provisions
thereof. This letter agreement may be executed by the parties hereto in one or
more counterparts, each of which shall be deemed an original and all of which
when taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.

[The remainder of this page is intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation and
Ratification Agreement on the date first written above.

 

BIOVEST INTERNATIONAL, INC. By:  

/s/ Alan Pearce

Name:   Alan M. Pearce Title:   CFO BIOVAX, INC., as a Subsidiary Guarantor By:
 

/s/ Alan Pearce

Name:   Alan M. Pearce Title:   CFO AUTOVAXID, INC., as a Subsidiary Guarantor
By:  

/s/ Alan Pearce

Name:   Alan M. Pearce Title:   CFO BIOLENDER, LLC, as a Subsidiary Guarantor
By:  

/s/ Alan Pearce

Name:   Alan M. Pearce Title:   CFO of Biovest International, Inc. – Sole Member
BIOLENDER II, LLC, as a Subsidiary Guarantor By:  

/s/ Alan Pearce

Name:   Alan M. Pearce Title:   CFO of Biovest International, Inc.- Sole Member



--------------------------------------------------------------------------------

REVIMMUNE LLC, as Limited Guarantor By:  

/s/ Francis E. O’Donnell, Jr.

Name:   Francis E. O’Donnell, Jr., M.D. Title:   Manager

 

Acknowledged and Agreed to by:

LV ADMINISTRATIVE SERVICES, INC.,

as Agent

By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory VALENS OFFSHORE SPV II,
CORP. By:  

Valens Capital Management, LLC,

its investment manager

By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory VALENS U.S. SPV I, LLC By:  

Valens Capital Management, LLC,

its investment manager

By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory